DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. See CFR 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology (e.g. “comprise” and “comprising”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-12, 14-18, and 20 are objected to because of the following informalities: In line 1 of each of claims 2-12, 14-18, and 20, “Claim” should read --claim--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-8, 14-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claim 5, line 2, claim 6, line 2, claim 6, line 2, claim 7, line 2, claim 8, line 2, claim 14, line 2, claim 15, line 2, claim 16, line 2, claim 17, line 2, and claim 19, line 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602) in view of Nakamura (US 20060005310), Morgan (US 4376313), and Yamasaki (US 20060096017).
Regarding claim 1, Kubit discloses a water efficient toilet system, comprising: a toilet basin (B) comprising a divider (divider separating 7 and 8), a first toilet basin (7), a 
wherein the toilet rim comprises a fluid-flow conduit (2) disposed interior to and unitary with a body (body of the rim of B) of the toilet rim,
a toilet underbody (underbody of B) comprising a front toilet underbody (front underbody of B) and a rear toilet underbody (rear underbody of B), wherein the front toilet underbody comprises a front drain conduit (14-15) disposed interior to the exterior body surface (exterior body surface of B), wherein the rear toilet underbody comprises a rear drain conduit (10) and a common drain terminal (12), wherein the front drain conduit is coupled to the second drain conduit opening (13 is coupled to 14-15) and the rear drain conduit is coupled to the first drain conduit opening (9 is coupled to 10), and wherein the front drain conduit comprises a p-trap (14) disposed adjacent the common drain terminal (14 is adjacent to 12) that is coupled to both the front drain conduit (12 is coupled to 14-15) and the rear drain conduit (12 is coupled to 10); and 
a toilet storage tank (A) comprising a flushing mechanism (5-6, 17-22, 24-27).

	Nakamura discloses a flush toilet wherein the toilet rim comprises a fluid-flow conduit (63a, 64a, 66) disposed interior to and unitary with a body of the toilet rim (6), and wherein the fluid-flow conduit is fluidically coupled to a third set of fluid-flow apertures (11, 12) disposed within an interior surface (interior surface of 6) of the toilet rim.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a set of fluid-flow apertures disposed as claimed, as taught by Nakamura, in order to produce a single vortex that reaches all portions of the waste receiving surface (¶ 0088-0089). In doing so, the combination meets the limitation of a third set of fluid-flow apertures as claimed.
However, Kubit does not disclose a removable panel as claimed.
Morgan discloses an access port for a commode wherein the front toilet underbody comprises a removable panel (10, 22) disposed into an exterior body surface (surface of 12) of the front toilet underbody (col. 2, ll. 31-33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a removable panel as claimed, as taught by Morgan, in order to provide a quick, easy, inexpensive means of gaining access to the point of the problem so that the obstruction can be removed (col. 1, ll. 34-45).
However, Kubit does not disclose an air compressor and an electronic controller as claimed.

It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an air compressor and an electronic controller as claimed, as taught by Yamasaki, in order to quickly feed water to the bowl (¶ 0341).
Regarding claim 2, the combination above and specifically Kubit further discloses wherein the third set of fluid-flow apertures are dimensionally larger than the first set of fluid-flow apertures and the second set of fluid-flow apertures (as modified by Nakamura above).
Regarding claim 3, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Kubit does not disclose a toilet lid and toilet seat as claimed.
Yamasaki discloses a flush unit including a toilet lid (24) and a toilet seat (23) that together form a fluid seal with the toilet rim and the toilet basin.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a toilet lid and a toilet seat as claimed, as taught by Yamasaki, in order to allow the user to sit thereon and to cover the seat (¶ 0145).
Regarding claim 4, the combination above, and specifically Kubit further discloses wherein the first set of fluid-flow apertures are physically separated from the second set of fluid-flow apertures by the divider (the divider which separates 7 and 8 physically separates 1a from 29a).

Kubit does not specifically disclose wherein the first toilet basin comprises a length dimension substantially between 1.25 and 2.5 times a length dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the length dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the length dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 6, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Kubit does not specifically disclose wherein the first toilet basin comprises a width dimension substantially between 1 and 1.5 times a width dimension of the second toilet basin as claimed.

Therefore, the width dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the width dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 7, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Kubit does not specifically disclose wherein length and width dimensions of the first set of fluid-flow apertures and the second set of fluid-flow apertures are substantially between 2 and 6 centimeters as claimed.
Kubit further discloses the second basin is uses a smaller amount of water than the first basin (col. 1, ll. 23-27). 
Therefore, the dimensions of the first and second fluid-flow apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apertures such that the second 
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide dimensions of the first and second fluid-flow apertures as claimed. See MPEP § 2144.05.
Regarding claim 8, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Nakamura does not specifically disclose wherein length and width dimensions of the third set of fluid-flow apertures are substantially between 1.5 and 5 centimeters as claimed.
Nakamura further discloses the amount of water spouted at the rim for the first and second spouting sections is at least one liter (¶ 0027-0030). 
Therefore, the dimensions of the third set of fluid-apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing third set of fluid-apertures such that cleansing water can reach all portions of the rim circumference (¶ 0027-0030).
Therefore, since the general conditions of the claim were disclosed in the prior art by Nakamura, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the dimensions of the third set of fluid-apertures as claimed. See MPEP § 2144.05.

However, Kubit does not disclose the flush mechanism is actuated as claimed.
Yamasaki discloses a flush toilet wherein the flushing mechanism is actuated via one or more of voice activation, motion activation, touch activation, (proximity activation ¶ 0145, 0160) or any combination thereof.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include actuating the flushing mechanism as claimed, as taught by Yamasaki, in order to automatically perform various functions via detection of the proximity of a user (¶ 0145).
Regarding claim 13, Kubit discloses a water efficient toilet system, comprising: a toilet basin (B) comprising a divider (divider separating 7 and 8), a first toilet basin (7), a second toilet basin (8) and a toilet rim (rim of B), wherein the divider separates the first toilet basin from the second toilet basin (the divider separates 7 from 8), wherein the first toilet basin comprises a first drain conduit opening (9) and the second toilet basin comprises a second drain conduit opening (13), wherein the first toilet basin is dimensionally larger than the second toilet basin (7 is larger than 8) and the first drain conduit opening is dimensionally larger than the second drain conduit opening (9 is larger than 13), wherein the first toilet basin comprises a first set of fluid-flow apertures (1a) and the second toilet basin comprises a second set of fluid-flow apertures (29a), and wherein the first set of fluid-flow apertures are physically separated from the second set of fluid-flow apertures by the divider (the divider which separates 7 and 8 physically separates 1a from 29a), 

a toilet underbody (underbody of B) comprising a front toilet underbody (front underbody of B) and a rear toilet underbody (rear underbody of B), wherein the front toilet underbody comprises a front drain conduit (14-15) disposed interior to the exterior body surface (exterior body surface of B), wherein the rear toilet underbody comprises a rear drain conduit (10) and a common drain terminal (12), wherein the front drain conduit is coupled to the second drain conduit opening (13 is coupled to 14-15) and the rear drain conduit is coupled to the first drain conduit opening (9 is coupled to 10), and wherein the front drain conduit comprises a p-trap (14) disposed adjacent the common drain terminal (14 is adjacent to 12) that is coupled to both the front drain conduit and the rear drain conduit (12 is coupled to 10); and 
a toilet storage tank (A) comprising a flushing mechanism (5-6, 17-22, 24-27),
	However, Kubit does not disclose a third set of fluid-flow apertures disposed as claimed.
	Nakamura discloses a flush toilet wherein the toilet rim comprises a fluid-flow conduit (63a, 64a, 66) disposed interior to and unitary with a body of the toilet rim (6), and wherein the fluid-flow conduit is fluidically coupled to a third set of fluid-flow apertures (11, 12) disposed within an interior surface (interior surface of 6) of the toilet rim.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a set of fluid-flow apertures disposed as claimed, as taught by Nakamura, in order to produce a single vortex that reaches all portions of the waste 
However, Kubit does not disclose a removable panel as claimed.
Morgan discloses an access port for a commode wherein the front toilet underbody comprises a removable panel (10, 22) disposed into an exterior body surface (surface of 12) of the front toilet underbody (col. 2, ll. 31-33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a removable panel as claimed, as taught by Morgan, in order to provide a quick, easy, inexpensive means of gaining access to the point of the problem so that the obstruction can be removed (col. 1, ll. 34-45).
However, Kubit does not disclose a toilet lid, a toilet seat, an air compressor and an electronic controller as claimed.
Yamasaki discloses a flush toilet unit including a toilet lid (24) and a toilet seat (23) that together form a fluid seal with the toilet rim and the toilet basin and including an air compressor (¶ 0338) and an electronic controller (¶ 0205), wherein the electronic controller communicates with the flushing mechanism and the air compressor upon a user actuating the flushing mechanism (¶ 0341).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an air compressor and an electronic controller as claimed, as taught by Yamasaki, in order to allow the user to sit thereon and to cover the seat (¶ 0145) and to quickly feed water to the bowl (¶ 0341).

Kubit does not specifically disclose wherein the first toilet basin comprises a length dimension substantially between 1.25 and 2.5 times a length dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the length dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the length dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 15, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Kubit does not specifically disclose wherein the first toilet basin comprises a width dimension substantially between 1 and 1.5 times a width dimension of the second toilet basin as claimed.

Therefore, the width dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the width dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 16, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Kubit does not specifically disclose wherein length and width dimensions of the first set of fluid-flow apertures and the second set of fluid-flow apertures are substantially between 2 and 6 centimeters as claimed.
Kubit further discloses the second basin is uses a smaller amount of water than the first basin (col. 1, ll. 23-27). 
Therefore, the dimensions of the first and second fluid-flow apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apertures such that the second 
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide dimensions of the first and second fluid-flow apertures as claimed. See MPEP § 2144.05.
Regarding claim 17, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Nakamura does not specifically disclose wherein length and width dimensions of the third set of fluid-flow apertures are substantially between 1.5 and 5 centimeters as claimed.
Nakamura further discloses the amount of water spouted at the rim for the first and second spouting sections is at least one liter (¶ 0027-0030). 
Therefore, the dimensions of the third set of fluid-apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing third set of fluid-apertures such that cleansing water can reach all portions of the rim circumference (¶ 0027-0030).
Therefore, since the general conditions of the claim were disclosed in the prior art by Nakamura, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the dimensions of the third set of fluid-apertures as claimed. See MPEP § 2144.05.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602), Nakamura (US 20060005310), Morgan (US 4376313), and Yamasaki (US 20060096017) as applied to claims 1 and 13 above, and further in view of Haghdoost (US 20170190139).
Regarding claims 9 and 18, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claims 1 and 13.
However, Kubit does not disclose a coating as claimed.
Haghdoost discloses coatings for use in flush toilet (¶ 0083) which comprise a coating of VSi Parylene (¶ 0006), a coating of a chemical vapor deposited poly(p-xylylene) polymer or any combination thereof.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a coating as claimed, as taught by Haghdoost, in order to provide hydrophobicity (¶ 0003). In doing so, the combination meets the limitation of wherein the first and second toilet basin comprise a coating as claimed.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602), Nakamura (US 20060005310), Morgan (US 4376313), and Yamasaki (US 20060096017) as applied to claim 1 above, and further in view of Whiting (US 20050028254).
Regarding claims 10-11, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Kubit does not disclose an ozone generator as claimed.

wherein the electronic controller communicates with a toilet lid (¶ 0029) and a toilet seat (32) and activates or deactivates the ozone generator based upon the communication with the toilet lid and the toilet seat (¶ 0030).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an ozone generator as claimed, as taught by Whiting, in order to sanitize and deodorize (¶ 0009-0010).
As best understood, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 336602) in view of Nakamura (US 20060005310), Morgan (US 4376313), Yamasaki (US 20060096017) and Haghdoost (US 20170190139).
Regarding claim 19, Kubit discloses a water efficient toilet system, comprising: a toilet basin (B) comprising a divider (divider separating 7 and 8), a first toilet basin (7), a second toilet basin (8) and a toilet rim (rim of B), wherein the divider separates the first toilet basin from the second toilet basin (the divider separates 7 from 8), wherein the first toilet basin comprises a first drain conduit opening (9) and the second toilet basin comprises a second drain conduit opening (13), and the first drain conduit opening is dimensionally larger than the second drain conduit opening (9 is larger than 13), wherein the first toilet basin comprises a first set of fluid-flow apertures (1a) and the second toilet basin comprises a second set of fluid-flow apertures (29a), and wherein the first set of fluid-flow apertures are physically separated from the second set of fluid-
wherein the toilet rim comprises a fluid-flow conduit (2) disposed interior to and unitary with a body (body of the rim of B) of the toilet rim, 
a toilet underbody (underbody of B) comprising a front toilet underbody (front underbody of B) and a rear toilet underbody (rear underbody of B), wherein the front toilet underbody comprises a front drain conduit (14-15) disposed interior to the exterior body surface (exterior body surface of B), wherein the rear toilet underbody comprises a rear drain conduit (10) and a common drain terminal (12), wherein the front drain conduit is coupled to the second drain conduit opening (13 is coupled to 14-15) and the rear drain conduit is coupled to the first drain conduit opening (9 is coupled to 10), and wherein the front drain conduit comprises a p-trap (14) disposed adjacent the common drain terminal (14 is adjacent to 12) that is coupled to both the front drain conduit (12 is coupled to 14-15) and the rear drain conduit (12 is coupled to 10); and 
a toilet storage tank (A) comprising a flushing mechanism (5-6, 17-22, 24-27).
Kubit does not specifically disclose wherein the first toilet basin comprises a length dimension substantially between 1.25 and 2.5 times a length dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the length dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that 
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the length dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
However, Kubit does not disclose a coating as claimed.
Haghdoost discloses coatings for use in flush toilet (¶ 0083) which comprise a coating of VSi Parylene (¶ 0006), a coating of a chemical vapor deposited poly(p-xylylene) polymer or any combination thereof.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a coating as claimed, as taught by Haghdoost, in order to provide hydrophobicity (¶ 0003). In doing so, the combination meets the limitation of wherein the first and second toilet basin comprise a coating as claimed.
However, Kubit does not disclose a third set of fluid-flow apertures disposed as claimed.
	Nakamura discloses a flush toilet wherein the toilet rim comprises a fluid-flow conduit (63a, 64a, 66) disposed interior to and unitary with a body of the toilet rim (6), and wherein the fluid-flow conduit is fluidically coupled to a third set of fluid-flow apertures (11, 12) disposed within an interior surface (interior surface of 6) of the toilet rim.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a set of fluid-flow apertures disposed as claimed, as taught 
However, Kubit does not disclose a removable panel as claimed.
Morgan discloses an access port for a commode wherein the front toilet underbody comprises a removable panel (10, 22) disposed into an exterior body surface (surface of 12) of the front toilet underbody (col. 2, ll. 31-33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a removable panel as claimed, as taught by Morgan, in order to provide a quick, easy, inexpensive means of gaining access to the point of the problem so that the obstruction can be removed (col. 1, ll. 34-45).
However, Kubit does not disclose a toilet lid, a toilet seat, an air compressor and an electronic controller as claimed.
Yamasaki discloses a flush toilet unit including a toilet lid (24) and a toilet seat (23) that together form a fluid seal with the toilet rim and the toilet basin and including an air compressor (¶ 0338) and an electronic controller (¶ 0205), wherein the electronic controller communicates with the flushing mechanism and the air compressor upon a user actuating the flushing mechanism (¶ 0341).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an air compressor and an electronic controller as claimed, as taught by Yamasaki, in order to allow the user to sit thereon and to cover the seat (¶ 0145) and to quickly feed water to the bowl (¶ 0341).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602), Nakamura (US 20060005310), Morgan (US 4376313), Yamasaki (US 20060096017) and Haghdoost (US 20170190139) as applied to claim 19 above, and further in view of Whiting (US 20050028254).
Regarding claim 20, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 19.
However, Kubit does not disclose an ozone generator as claimed.
Whiting discloses a flush toilet unit wherein the toilet storage tank comprises an ozone generator (¶ 0035) that communicates with the electronic controller upon the user actuating the flushing mechanism (¶ 0035); 
wherein the electronic controller communicates with the toilet lid and the toilet seat (32) and activates or deactivates the ozone generator based upon the communication with the toilet lid and the toilet seat (¶ 0030).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an ozone generator as claimed, as taught by Whiting, in order to sanitize and deodorize (¶ 0009-0010).

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Hall (US 10280605) is directed to the state of the art as teaching a split toilet bowl including a urine collection orifice (130) and a fecal collection orifice (120).
Smiley (US 5301374) is directed to the state of the as teaching a urinal assembly including a urinal bowl (40) and a main toilet bowl (11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754